Citation Nr: 0901798	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for residuals of a back 
injury and assigned a 10 percent evaluation effective April 
20, 2000.

In November 2006, the Board remanded the listed issue for 
additional development.  By rating decision dated in July 
2008, the evaluation for residuals of a back injury was 
increased to 20 percent effective April 20, 2000.  The case 
has since returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, the veteran presented testimony at a travel 
board hearing before an Acting Veterans Law Judge (VLJ), a 
transcript of which is of record.  Following the November 
2006 remand, the veteran was informed in a December 2008 
letter from the Board that the Acting VLJ who conducted his 
hearing was no longer employed by the Board.  The veteran was 
offered an opportunity to testify at another hearing.  See 38 
C.F.R. § 20.707 (2008).  The veteran responded that he would 
like to appear at a hearing before a VLJ at the local RO.  As 
such, this case must be remanded so that the requested 
hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing at the RO.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




